          Case 4:20-cv-00169-RM Document 111 Filed 12/08/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
11
     Jeremy Pinson,                                     No. CV-20-00169-TUC-RM
12
                     Plaintiff,                         ORDER
13
     v.
14
     Unknown Othon, et al.,
15
                     Defendants.
16
17            Pending before the Court is Plaintiff’s Motion for Reconsideration. (Doc. 76.)
18   Plaintiff seeks reconsideration of the Court’s November 9, 2020 Order denying her1
19   Motion for Order Concerning Access to the Court. (Doc. 68.) Plaintiff asserts that factual
20   circumstances “dramatically changed” between the time she filed the Motion for Order
21   Concerning Access to the Court (Doc. 49) and the subsequent Order (Doc. 68).
22   Specifically, Plaintiff points to, inter alia, (1) a recent lockdown following a positive
23   COVID-19 test in the United States Penitentiary-Tucson (“USP-Tucson”), which resulted
24   in postponement of her scheduled transfer to another facility, (2) the worsening COVID-
25   19 outbreak in USP-Tucson, and (3) the Defendants’ failure to keep the Court apprised of
26   the changing pandemic-related circumstances inside the prison. (Doc. 76.) Plaintiff
27   reasserts arguments regarding difficulties she faces as a pro se, incarcerated litigant and
28
     1
         Plaintiff is transgender and uses feminine pronouns.
       Case 4:20-cv-00169-RM Document 111 Filed 12/08/20 Page 2 of 3



 1   her desire for the Court to address her concerns raised in this lawsuit pertaining to
 2   conditions inside USP-Tucson in light of the ongoing COVID-19 pandemic. (Id.)
 3                  The Court will ordinarily deny a motion for reconsideration
                    of an Order absent a showing of manifest error or a showing
 4
                    of new facts or legal authority that could not have been
 5                  brought to its attention earlier with reasonable diligence. Any
                    such motion shall point out with specificity the matters that
 6                  the movant believes were overlooked or misapprehended by
 7                  the Court, any new matters being brought to the Court’s
                    attention for the first time and the reasons they were not
 8                  presented earlier, and any specific modifications being sought
 9                  in the Court’s Order.

10          LRCiv 7.2(g)(1).

11          In the District of Arizona, motions for reconsideration will be granted when:

12                  (1) There are material differences in fact or law from that
                    presented to the Court and, at the time of the Court's decision,
13                  the party moving for reconsideration could not have known of
                    the factual or legal differences through reasonable diligence;
14
                    (2) There are new material facts that happened after the
15                  Court’s decision;
                    (3) There has been a change in the law that was decided or
16
                    enacted after the Court's decision; or
17                  (4) The movant makes a convincing showing that the Court
                    failed to consider material facts that were presented to the
18                  Court before the Court's decision.
19          Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D. 581, 586 (D. Ariz.
20   2003). “Reconsideration is indicated in the face of the existence of new evidence, an
21   intervening change in the law, or as necessary to prevent manifest injustice.” Navajo
22   Nation v. Confederated Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041,
23   1046 (9th Cir. 2003). Whether to grant reconsideration is within the sound discretion of
24   the trial court. Id.
25          The Court does not find that Plaintiff’s Motion for Reconsideration demonstrates
26   “manifest error” or “new facts or legal authority” that could not have previously been
27   raised. Furthermore, no manifest injustice will result from denial of reconsideration. The
28   Court recognizes that pandemic-related conditions inside USP-Tucson are constantly


                                                 -2-
         Case 4:20-cv-00169-RM Document 111 Filed 12/08/20 Page 3 of 3



 1   evolving and require the Court’s attention. The Court’s December 1, 2020 Order sets an
 2   evidentiary hearing2 on Plaintiff’s pending Motion for Preliminary Injunction and
 3   requires Defendants to file an update on their compliance with Center for Disease Control
 4   (“CDC”) guidelines on management of the COVID-19 pandemic. (See Doc. 88.) Thus,
 5   the December 1, 2020 Order addresses Plaintiff’s concerns regarding her access to the
 6   Court.
 7            Accordingly,
 8            IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 76) is denied.
 9            Dated this 8th day of December, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2
         The hearing is set for December 17, 2020 at 1:30 p.m.

                                                 -3-
